DETAILED ACTION
Applicant’s elected without traverse graphene oxide and boron nitride with a polymer functionalizer which reads on claims 1-16 & 18.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vasileiou et al. (US PG Pub 2018/0251641; hereafter ‘641) in view of Vlachos et al. (US PG Pub 2012/0204429; hereafter ‘429), Khokhlov et al. (US PG Pub 2010/0173134; hereafter ‘134), and Fischbein et al. (US Patent 3,638,308; hereafter ‘308).
Claim 1: ‘641 is directed towards a coating and a method of forming said coating (abstract), in which the coating reduces friction (¶s 2, 3, & 32 and Figs. 1-2) and is wear-resistant (given that the coating is applied it is inherent that it produces a wear-resistant coating by fact that it protects the surface), the method comprising:
preparing an organic material/nanomaterial mixture in which the nano-material/aqueous mixture is added to the organic material dispersion by sonication (¶ 26) to produce a homogeneous mixture (¶ 30), wherein the nanomaterial can comprise a mixture of graphene oxide and boron nitride (¶ 24) and the organic material can be PTFE (¶ 25) in which both mixtures are dispersed with water (¶s 24 & 25);
disposing the homogeneous mixture on a substrate via a process of air-spray coating (¶ 29); and
forming film on the substrate (see for example ¶s 36 & 38).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of graphene oxide with boron nitride, PTFE and water because the species is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
‘641 does not teach that at least 50 mg/L of graphene oxide and at least 50 mg/L of boron nitride are used.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
‘641 does not teach the specifics of the air-spray process including the substrate temperature, that the film is a wet applied film and that the solvent is removed by evaporation.
However, ‘641 is directed towards air-spraying a coating on razor blades (abstract & ¶ 29).
‘429 is also directed towards air-spraying lubricating coatings on razor blades (title & abstract) and teaches spraying the coating on a razor blade at a predetermined temperature such that a mist of the coating forms on the blade and the solvent evaporates off after contact (i.e. spraying the coating on a substrate by air-spray wherein the substrate is a at a predetermined temperature, forming a wet film on the substrate, and evaporating the solvent to form a dry coating layer; see abstract), wherein the temperature is between 140-180ºC (¶ 79).
It would have been obvious to one of ordinary skill in the art at the time of filing to performing the air spraying process of ‘641 by the specific process of ‘429 such that the razor blades are heated to a temperature of 140-180ºC while air-spraying the coating such that a wet film is formed on the substrate and then the solvent evaporates off to form a dry film because the process of ‘429 is an art recognized technique of applying coatings to razor blades and thus would have predictably been suitable for applying the coating of ‘641 to the razor blade of ‘641.
‘641 does not teach that the graphene oxide is produced by chemical exfoliation of polycrystalline graphite or highly-oriented pyrolytic graphite.
However, ‘134, discloses it is known in the art that graphene oxide can be produced by chemical exfoliation of polycrystalline graphite (¶ 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to preparing the graphene oxide of ‘641 by chemical exfoliation of polycrystalline graphite because it is an art recognized method of producing graphene oxide and thus would have predictably been suitable for producing the graphene oxide of ‘641.
‘641 does not teach an order of mixing the graphene oxide, boron nitride, and water to form a homogeneous mixture.
However, selection of any order of mixing ingredients is prima facie obvious. MPEP §2144.04(IV)(C).
‘641 teaches that the coating reduces the MAX load on the razor blade by 5-7% compared to a PTFE coated razor blade (¶ 42).
‘641 does not teach that the coating reduces the friction of an uncoated razor by greater than or equal to 50%.
However, ‘308, which is also directed towards coatings for razor blades (title & abstract) in which the coating can comprise a PTFE based polymer (claim 3) teaches that the PTFE based coating reduced the cutting force by more than 50% when compared to an uncoated razor blade (col. 6, lines 1-16).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the PTFE based polymer of ‘308 as the specific PTFE polymer during the process and the razor blades of ‘308 as the specific razor blades during the process because they are each an art recognized PTFE polymer and razor blade and thus would have been suitable as the PTFE and razor blade during the process.
Thus, the combination discloses a razor blade of ‘308 which is coated with coating comprising the PTFE polymer of ‘308, boron nitride, and graphene oxide as taught by the combination.
As noted above, ‘308 teaches that the PTFE coating reduces the cutting forces by more than 50% compared to an uncoated blade and ‘641 teaches that addition of graphene oxide and boron nitride reduces the MAX load of a PTFE coated razor blade by an additional 5-7% and thus it is apparent that the combination teaches a coating that reduces the load by greater than 55-57% and thus teaches that the coating reduces the friction by greater than 55-57% and thus anticipates the claimed range.
Claim 2: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 3: The solvent is water as discussed above.
Claim 4: As discussed above, ‘641 teaches using water as the solvent and thus the solvent is oil-free.
Claim 6: The combination does not teach using a temperature of 275ºC.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claims 7 & 8: As discussed above, PTFE is added prior to sonicating the mixture.
Additionally, selection of any order of mixing ingredients is prima facie obvious. MPEP §2144.04(IV)(C).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ‘641, ‘429, ‘134, & ‘308 as applied to claim 1 above, and further in view of Parayil et al. (US Patent 6,273,973; hereafter ‘973).
Claim 5: As discussed above, the substrate is a razor blade.
‘641 does not teach that the razor blade is made of boron steel.
However, ‘973, which is directed towards steel (title) such as for use in razor blades (col. 1, lines 10-20) can comprise boron (abstract). I.e. ‘973 teaches that boron steel is a suitable material for razor blades.
It would have been obvious to one of ordinary skill in the art at the time of filing to use boron steel as the material for razor blades of ‘641 because boron steel is recognized in the art as a suitable material for razor blades and thus would have predictably been suitable for the razor blade of ‘641.
Claims 9 & 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘641 in view of ‘429 & ‘308.
Claims 9 & 12: ‘641 is directed towards a coating and a method of forming said coating (abstract), in which the coating reduces friction (¶s 2, 3, & 32 and Figs. 1-2) and is wear-resistant (given that the coating is applied it is inherent that it produces a wear-resistant coating by fact that it protects the surface), the method comprising:
preparing an organic material/nanomaterial mixture in which the nano-material/aqueous mixture is added to the organic material dispersion by sonication (¶ 26) to produce a homogeneous mixture (¶ 30), wherein the nanomaterial can comprise a mixture of graphene oxide and boron nitride (a solid lubricant mixture, ¶ 24) and the organic material can be PTFE (a polymer, ¶ 25) in which both mixtures are dispersed with water (¶s 24 & 25);
disposing the homogeneous mixture on a substrate via a process of air-spray coating (¶ 29); and
forming film on the substrate (see for example ¶s 36 & 38).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of graphene oxide with boron nitride, PTFE and water because the species is anticipated (rendered obvious) no matter how many other species are additionally named (Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990)) and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
 ‘641 does not teach the specifics of the air-spray process including that the film is a wet applied film and that the solvent is removed by evaporation.
However, ‘641 is directed towards air-spraying a coating on razor blades (abstract & ¶ 29).
‘429 is also directed towards air-spraying lubricating coatings on razor blades (title & abstract) and teaches spraying the coating on a razor blade at a predetermined temperature such that a mist of the coating forms on the blade and the solvent evaporates off after contact (i.e. spraying the coating on a substrate by air-spray wherein the substrate is a at a predetermined temperature, forming a wet film on the substrate, and evaporating the solvent to form a dry coating layer; see abstract), wherein the temperature is between 140-180ºC (¶ 79).
It would have been obvious to one of ordinary skill in the art at the time of filing to performing the air spraying process of ‘641 by the specific process of ‘429 such that the razor blades are heated to a temperature of 140-180ºC while air-spraying the coating such that a wet film is formed on the substrate and then the solvent evaporates off to form a dry film because the process of ‘429 is an art recognized technique of applying coatings to razor blades and thus would have predictably been suitable for applying the coating of ‘641 to the razor blade of ‘641.
‘641 teaches that the coating reduces the MAX load on the razor blade by 5-7% compared to a PTFE coated razor blade (¶ 42).
‘641 does not teach that the coating reduces the friction of an uncoated razor by greater than or equal to 50%.
However, ‘308, which is also directed towards coatings for razor blades (title & abstract) in which the coating can comprise a PTFE based polymer (claim 3) teaches that the PTFE based coating reduced the cutting force by more than 50% when compared to an uncoated razor blade (col. 6, lines 1-16).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the PTFE based polymer of ‘308 as the specific PTFE polymer during the process and the razor blades of ‘308 as the specific razor blades during the process because they are each an art recognized PTFE polymer and razor blade and thus would have been suitable as the PTFE and razor blade during the process.
Thus, the combination discloses a razor blade of ‘308 which is coated with coating comprising the PTFE polymer of ‘308, boron nitride, and graphene oxide as taught by the combination.
As noted above, ‘308 teaches that the PTFE coating reduces the cutting forces by more than 50% compared to an uncoated blade and ‘641 teaches that addition of graphene oxide and boron nitride reduces the MAX load of a PTFE coated razor blade by an additional 5-7% and thus it is apparent that the combination teaches a coating that reduces the load by greater than 55-57% and thus teaches that the coating reduces the friction by greater than 55-57% and thus anticipates the claimed range.
Claim 13: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Claim 14: The solvent is water as discussed above.
Claim 15: ‘641 does not teach the specifics of the air-spray process including the substrate temperature, that the film is a wet applied film and that the solvent is removed by evaporation.
However, ‘641 is directed towards air-spraying a coating on razor blades (abstract & ¶ 29).
‘429 is also directed towards air-spraying lubricating coatings on razor blades (title & abstract) and teaches spraying the coating on a razor blade at a predetermined temperature such that a mist of the coating forms on the blade and the solvent evaporates off after contact (i.e. spraying the coating on a substrate by air-spray wherein the substrate is a at a predetermined temperature, forming a wet film on the substrate, and evaporating the solvent to form a dry coating layer; see abstract), wherein the temperature is between 140-180ºC (¶ 79).
It would have been obvious to one of ordinary skill in the art at the time of filing to performing the air spraying process of ‘641 by the specific process of ‘429 such that the razor blades are heated to a temperature of 140-180ºC while air-spraying the coating such that a wet film is formed on the substrate and then the solvent evaporates off to form a dry film because the process of ‘429 is an art recognized technique of applying coatings to razor blades and thus would have predictably been suitable for applying the coating of ‘641 to the razor blade of ‘641.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ‘641, ‘429, & ‘308 as applied to claim 9 above, and further in view of ‘973.
Claim 16: As discussed above, the substrate is a razor blade.
‘641 does not teach that the razor blade is made of boron steel.
However, ‘973, which is directed towards steel (title) such as for use in razor blades (col. 1, lines 10-20) can comprise boron (abstract). I.e. ‘973 teaches that boron steel is a suitable material for razor blades.
It would have been obvious to one of ordinary skill in the art at the time of filing to use boron steel as the material for razor blades of ‘641 because boron steel is recognized in the art as a suitable material for razor blades and thus would have predictably been suitable for the razor blade of ‘641.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ‘641, ‘429, & ‘308 as applied to claim 9 above, and further in view of Sanderson (US Patent 3,774,703; hereafter ‘703).
Claim 18: ‘641 does not teach that the substrate is aluminum.
However, as discussed above, the substrate of ‘641 is a razor blade.
‘703 is also directed towards razor blades (title) and discloses that razor blades can comprise metal coatings such as an aluminum coating (see claim 21).
It would have been obvious to one of ordinary skill in the art at the time of filing to use an aluminum coated razor blade as taught by ‘703 as the particular razor blade during the process of ‘641 because the razor blade of ‘703 is an art recognized structure and thus would have predictably been suitable as the razor blade in the process of ‘641.
I.e. the combination teaches a razor blade with a layer of aluminum in which the layer of aluminum reads on the substrate.
Allowable Subject Matter
Claims 10 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered.
In regards to applicant’s argument that ‘641 does not teach that the coating reduces the friction of the substrate by greater than or equal to 50%; applicant is advised that ‘308 teaches that a PTFE polymer coating reduces the friction of an uncoated blade by greater than 50% and thus the combination which teaches a coating comprised of a PTFE polymer, boron nitride, and graphene oxide reduces the friction of an uncoated blade by greater than 55-57% when compared to the uncoated blade.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712